Exhibit 10.17(c)

FIRST AMENDMENT

TO

NOTE AND WARRANT PURCHASE AGREEMENT

AND CONVERTIBLE PROMISSORY NOTE

This FIRST AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT AND CONVERTIBLE
PROMISSORY NOTE (this “Amendment”) is made and entered into effective as of
June 27, 2008 by and between HELIX BIOMEDIX, INC., a Delaware corporation (the
“Company”), and RBFSC, Inc. (“RBFSC”).

RECITALS

WHEREAS, the Company and RBFSC entered into a Convertible Note and Warrant
Purchase Agreement dated February 14, 2008 (the “Agreement”), pursuant to which
the Company (i) issued to RBFSC a convertible promissory note (the “Note”) and
(ii) is obligated to issue to RBFSC a warrant in substantially the form attached
to the Agreement as Exhibit B on the terms and conditions set forth in the
Agreement (the “Warrant”); and

WHEREAS, the Company and RBFSC wish to amend the Agreement and the Note as
provided herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. The Maturity Date of the Note (as defined in the Note) shall be July 1, 2011.

2. Section 5 of the Note is hereby amended and restated in its entirety as
follows:

“5. Conversion.

(a) Automatic Conversion upon Financing. Upon the closing (or first in a series
of closings) of the next equity financing in which Company sells shares of its
equity securities (the “Equity Securities”) for an aggregate consideration of at
least $7,500,000 (excluding the aggregate principal and accrued interest due on
this Note) (the “Equity Financing”), the principal and accrued interest due on
this Note shall automatically be converted into shares of the Equity Securities
as set forth in Section 5(d) below. The conversion shall be deemed to have
occurred as of the date of such closing or the date of the first closing in a
series of closings. As a condition precedent (which may be waived by the
Company) to conversion of this Note as provided for in this Section 5(a), the
Holder will be required to execute the definitive Stock Purchase Agreement and
such other agreements prepared in connection with the Equity Financing. The
number of shares of Equity Securities into which this Note shall be
automatically converted shall be determined by dividing the principal and
accrued interest due on this Note as of the date of conversion by an amount
equal to the lesser of (i) the per share price of the Equity Securities issued
and sold in the Equity Financing and (ii) $1.00.

(b) Automatic Conversion upon Financing. Upon the closing of a sale of
substantially all of the Company’s assets or a merger or consolidation of the
Company in which the Company’s stockholders will hold, in the aggregate, less
than 50% of the voting power of the combined entity (a “Change of Control”), the
principal and accrued interest due on this Note shall automatically be converted
into shares of the Company’s Common Stock as set forth in Section 5(d) below.
The conversion shall be deemed to have occurred as of the date of such closing.
The number of shares of Common Stock into which this Note shall be automatically
converted shall be determined by dividing the principal and accrued interest due
on this Note as of the date of conversion by an amount equal to the lesser of
(i) the per share price attributed to the Company’s Common Stock in connection
with such transaction and (ii) $1.00.



--------------------------------------------------------------------------------

(c) Voluntary Conversion at Maturity Date. At and as of the Maturity Date, to
the extent this Note is still outstanding and has not otherwise been converted
or repaid in full, the Holder will have the option, in its sole discretion, to
convert this Note into shares of the Company’s Common Stock. The number of
shares of Common Stock into which this Note may be voluntarily converted shall
be determined by dividing the principal and accrued interest due on this Note as
of the date of conversion by $1.00.

(d) Issuance of Securities on Conversion. As soon as practicable after
conversion of this Note, the Company, at its expense, will cause to be issued in
the name of and delivered to the Holder a certificate or certificates
representing the number of fully paid and nonassessable shares of the Equity
Securities or Common Stock (as applicable) to which Holder shall be entitled
upon such conversion. No fractional shares will be issued upon conversion of
this Note.

(e) Termination of Rights. All rights with respect to this Note shall terminate
upon conversion hereof in accordance with this Section 5, whether or not this
Note has been surrendered. Notwithstanding the foregoing, the Holder agrees to
surrender this Note to Company for cancellation as soon as is practicable
following conversion of this Note.”

3. The form of Warrant attached to the Agreement as Exhibit B is hereby amended
and restated in its entirety in the form attached to this Amendment (the
“Restated Warrant”).

4. Upon the execution of this Amendment by both parties, the Company shall
promptly issue to RBFSC the Restated Warrant.

5. The parties hereto hereby acknowledge the continuing effect of the Agreement
and the Note except as specifically modified by this Amendment.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

HELIX BIOMEDIX, INC.     RBFSC: By:   /s/ R. Stephen Beatty     By:   /s/ Frank
T. Nickell Its:   President and CEO     Its:   President



--------------------------------------------------------------------------------

RESTATED WARRANT

(see attached)



--------------------------------------------------------------------------------

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR UNLESS (i) SOLD PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS AND (ii) AT THE OPTION OF
THE COMPANY, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED HAS BEEN DELIVERED TO THE COMPANY.

 

Holder(s): RBFSC, Inc.   Warrant Number:   No. of Shares For Which this Warrant
is Initially Exercisable: 750,000 Issue Date: June 27, 2008   Termination Date:
July 1, 2013

WARRANT FOR THE

PURCHASE OF SHARES OF COMMON STOCK

OF

HELIX BIOMEDIX, INC.

THIS CERTIFIES THAT, for valuable consideration, the undersigned, together with
his successors and permitted assigns (the “Holder”) is entitled to purchase,
subject to the terms set forth below, up to 750,000 shares of duly authorized,
validly issued, fully paid and nonassessable shares of common stock, $0.001 par
value per share (the “Common Stock”), of Helix BioMedix, Inc., a Delaware
corporation (the “Company”).

1. Exercise of Warrant. The terms and conditions upon which this Warrant may be
exercised, and the Common Stock covered hereby (the “Warrant Stock”) may be
purchased, are as follows:

(a) Term. Subject to the terms hereof, the purchase right represented by this
Warrant may be exercised in whole or in part, but not as to a fractional share
of Warrant Stock, at any time and from time to time until July 1, 2013.

(b) Number of Shares. The number of shares of Common Stock for which this
Warrant is initially exercisable is the amount set forth above the Holder’s
signature and on page one of this Warrant, which number is subject to adjustment
pursuant to Section 2 of this Warrant.

(c) Purchase Price. The per share purchase price for the shares of Common Stock
to be issued upon exercise of this Warrant shall be equal to $1.00 per share
(the “Warrant Price”).

(d) Method of Exercise. The exercise of the purchase rights evidenced by this
Warrant shall be effected by (a) the surrender of the Warrant, together with a
duly executed copy of the form of a subscription attached hereto, to the Company
at its principal offices at 22118 20th Avenue SE, Suite 204, Bothell, WA 98021
(or such other office or agency of the Company as it may designate by notice in
writing to the Holder at the address of the Holder appearing on the books of the
Company) and (b) the delivery of the purchase price in an amount equal to the
number of shares for which the purchase rights hereunder are being exercised
multiplied by the Warrant Price, which amount may be paid by cashier’s check
payable to the Company’s order or by wire transfer to the Company’s account.
Each exercise of this Warrant shall be deemed to have been effected immediately
prior to the close of business



--------------------------------------------------------------------------------

on the day on which this Warrant shall have been surrendered to the Company
together with the purchase price as provided herein or at such later date as may
be specified in the executed form of subscription, and at such time the person
or persons in whose name or names any certificate or certificates for shares of
Common Stock shall be issuable upon such exercise as provided herein shall be
deemed to have become the holder or holders of record thereof.

(e) Exercise by Exchange. In addition to and without limiting the rights of the
Holder under the terms hereof, at the Holder’s option, and if approved by the
Company, this Warrant may be exercised during the term specified under
Section 1(a) by being exchanged in whole or in part prior to its expiration for
a number of shares of Common Stock having an aggregate fair market value on the
date of such exercise equal to the difference between (x) the fair market value
of the number of shares of Common Stock subject to this Warrant designated by
the Holder hereof on the date of the exercise and (y) the aggregate Warrant
Price for such shares in effect at such times. The following formula illustrates
how many shares would then be issued upon exercise pursuant to this
Section 1(e):

 

Let:   FMV   =       Fair market value per share of Common Stock at date of
exercise.   WP   =       Warrant Price at date of exercise.   N   =       Number
of shares desired to be exercised.   X   =       Number of shares issued upon
exercise. Therefore:   X   =       (FMV)(N)-(WP)(N)        

      FMV

Upon any such exercise, the number of shares of Common Stock purchasable upon
exercise of this Warrant shall be reduced by such designated number of shares of
Common Stock and, if a balance of purchasable shares of Common Stock remains
after such exercise, the Company shall execute and deliver to the Holder hereof
a new warrant for such balance of shares of Common Stock.

No payment to the Company of any cash or other consideration shall be required
from the Holder of this Warrant in connection with any exercise of this Warrant
by exchange pursuant to this Section 1(e). Such exchange shall be effective upon
the date of receipt by the Company of the original Warrant surrendered for
cancellation and a written request from the Holder hereof that the exchange
pursuant to this section be made, or at such later date as may be specified in
such request.

For the purposes of this Warrant, the “fair market value” of any number of
shares of Common Stock shall mean:

(i) as long as the Common Stock is traded on the Over-The-Counter Bulletin Board
or is traded on the American Stock Exchange (or equivalent recognized source of
quotations), an amount equal to the average of the high and low reported trading
prices of one share of such securities for the three (3) trading days prior to
the surrender of this Warrant for exchange in accordance with the terms hereof;
or

(ii) in all other cases, the fair value as determined in good faith by the Board
of Directors of the Company and reasonably agreed to by the Holder.



--------------------------------------------------------------------------------

(f) Issuance of Shares. As soon as reasonably practicable after each exercise of
this Warrant, in whole or in part, the Company at its expense will cause to be
issued in the name of and delivered to the Holder hereof or as such Holder (upon
payment by such Holder of any applicable transfer taxes) may direct,

(i) a certificate or certificates for the number of duly authorized validly
issued, fully paid and nonassessable shares of Common Stock to which such Holder
shall be entitled upon such exercise, and

(ii) in case such exercise is in part only, a new warrant or warrants of like
tenor, calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock (without giving effect to any adjustment thereof) to the
number of such shares called for on the face of this Warrant minus the number of
such shares designated by the Holder upon such exercise as provided herein.

2. Certain Adjustments.

(a) Mergers, Consolidations or Sale of Assets. If at any time after the date
hereof while this Warrant remains outstanding and unexpired there shall be a
capital reorganization (other than a combination or subdivision of Warrant Stock
otherwise provided for herein), or a merger or consolidation of the Company with
or into another corporation, or the sale of the Company’s properties and assets
as, or substantially as, an entirety to any other person, then, as a part of
such reorganization, merger, consolidation or sale, lawful provision shall be
made so that the Holder shall thereafter be entitled to receive upon exercise of
this Warrant, during the period specified in this Warrant and upon payment of
the purchase price, the number of shares of stock or other securities, cash or
property of the Company or the successor corporation resulting from such
reorganization, merger, consolidation or sale, to which a Holder of the Common
Stock deliverable upon exercise of this Warrant would have been entitled under
the provisions of the agreement in such reorganization, merger, consolidation or
sale if this Warrant had been exercised immediately before that reorganization,
merger, consolidation or sale. In any such case, appropriate adjustment (as
determined reasonably and in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Holder after the reorganization, merger,
consolidation or sale to the end that the provisions of this Warrant (including
adjustment of the Warrant Price then in effect and the number of shares of
Warrant Stock) shall be applicable after that event, as near as reasonably may
be, in relation to any shares or other property deliverable after that event
upon exercise of this Warrant.

(b) Splits and Subdivisions; Dividends. In the event the Company should at any
time or from time to time while this Warrant remains outstanding and unexpired
effect or fix a record date for the effectuation of a split or subdivision of
the outstanding shares of its Common Stock or the determination of the holders
of Common Stock entitled to receive a dividend or other distribution payable in
additional shares of Common Stock or other securities or warrants, options or
other rights convertible into, or entitling the holder thereof to receive
directly or indirectly, additional shares of Common Stock (hereinafter referred
to as the “Common Stock Equivalents”) without payment of any consideration by
such holder for the additional shares of Common Stock or Common Stock
Equivalents (including the additional shares of Common Stock issuable upon
conversion or exercise thereof), then, as of such record date (or the date of
distribution, split or subdivision if no record date is fixed), the per share
Warrant Price shall be appropriately increased in proportion to such increase
(or potential increase) of outstanding shares.

(c) Combination of Shares. If the number of shares of Common Stock outstanding
at any time after the date hereof is decreased by a combination of the
outstanding shares of Common Stock,



--------------------------------------------------------------------------------

the per share purchase price shall be appropriately increased and the number of
shares of Warrant Stock shall be appropriately decreased in proportion to such
decrease in outstanding shares.

(d) Certificate as to Adjustments. In the case of each adjustment or
readjustment of the Warrant Price pursuant to this Section 2, the Company at its
expense will promptly compute such adjustment or readjustment in accordance with
the terms hereof and cause a certificate, signed by the Company’s principal
financial officer, setting forth such adjustment or readjustment and showing in
detail the facts upon which such adjustment or readjustment is based to be
delivered to the Holder of this Warrant. The Company will furnish or cause to be
furnished to such Holder a certificate setting forth:

(i) Such adjustments and readjustments;

(ii) The purchase price at the time in effect and how it was calculated; and

(iii) The number of shares of Warrant Stock and the amount, if any, of other
property at the time receivable upon the exercise of the Warrant.

(e) Notices of Record Date, etc. In the event of:

(i) Any taking by the Company of a record of the holders of any class of
securities of the Company for the purpose of determining the holders thereof who
are entitled to receive any dividend (other than a cash dividend payable at the
same rate as that of the last such cash dividend theretofore paid) or other
distribution, or any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities or property, or to receive
any other right; or

(ii) Any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of assets of the Company to any other person or any
consolidation or merger involving the Company; or

(iii) Any voluntary or involuntary dissolution, liquidation or winding-up of the
Company; the Company will mail to the Holder of this Warrant at least ten
(10) business days prior to the earliest date specified therein, a notice
specifying:

(1) The date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right; and

(2) The date on which any such reorganization, reclassification, transfer,
consolidation, merger, dissolution, liquidation or winding-up is expected to
become effective and the record date for determining stockholders entitled to
vote thereon and the time.

3. Fractional Shares. No fractional shares shall be issued in connection with
any exercise of this Warrant. In lieu of the issuance of such fractional share,
the Company shall make a cash payment equal to the then fair market value of
such fractional share as determined in good faith by the Company’s Board of
Directors.

4. No Privilege of Stock Ownership. Prior to the exercise of this Warrant, the
Holder shall not be entitled, by virtue of holding this Warrant, to any rights
of a stockholder of the Company, including (without limitation) the right to
vote, receive dividends or other distributions, exercise preemptive rights or be
notified of stockholder meetings, and such Holder shall not be entitled to any
notice or other communication concerning the business or affairs of the Company.
Nothing in this



--------------------------------------------------------------------------------

Section 4, however, shall limit the right of the Holder to be provided the
notices described in Section 2 hereof, or to participate in distributions
described in Section 2 hereof if the Holder exercises this Warrant.

5. Limitation of Liability. Except as otherwise provided herein, in the absence
of affirmative action by the Holder hereof to purchase the Warrant Stock, no
mere enumeration herein of the rights or privileges of the Holder hereof shall
give rise to any obligation of such Holder to purchase any securities or any
liability of such Holder for the purchase price or as a stockholder of the
Company, whether such obligation or liability is asserted by the Company or by
creditors of the Company.

6. Representations and Warranties of the Holder. The Holder represents and
warrants to the Company as follows:

(a) Purchase Entirely for Own Account. This Warrant is issued to the Holder in
reliance upon such Holder’s representation to the Company, which by the Holder’s
execution of this Warrant the Holder hereby confirms, that the Warrant and
Warrant Stock are being acquired for investment for the Holder’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof in violation of the federal or state securities laws.

(b) Investment Experience. The Holder represents that it can bear the economic
risk of its investment and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Warrant and the Warrant Stock. If an entity, the Holder also
represents it has not been organized solely for the purpose of acquiring the
Warrant or the Warrant Stock.

(c) Restricted Securities. The Holder understands that the Warrant being issued
hereunder and the Warrant Stock to be purchased hereunder are characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act of 1933, as amended (the
“Securities Act”), only in certain limited circumstances. In this connection,
the Holder represents that it is familiar with Securities and Exchange
Commission Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

(d) Legends. It is understood that the certificates evidencing the Warrant Stock
may bear a legend substantially in the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS (COLLECTIVELY, THE “SECURITIES
LAWS”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH
RESPECT TO THE SECURITIES UNDER THE SECURITIES LAWS (i) UNLESS SOLD PURSUANT TO
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES LAWS AND (ii) THE COMPANY,
IF IT SO REQUESTS, HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

In addition, the certificates evidencing the Warrant Stock may bear any legend
required by the Company’s charter documents or the laws of the State of
Washington and any other state in which the securities will be issued.



--------------------------------------------------------------------------------

7. Transfers and Exchanges.

(a) The Holder may not sell, hypothecate, pledge or otherwise dispose of any
interest in the Warrant or the Warrant Stock unless such transfer would not
violate any provision of this Section 7.

(b) Subject to the conditions of this Section 7, upon delivery to the Company of
a duly completed and executed Assignment in substantially the form attached
hereto, a new warrant shall be issued to the transferee therein named. All new
warrants issued in connection with transfers or exchanges shall not require the
signature of the new Holder hereof and shall be identical in form and provision
to this Warrant except as to the number of shares.

(c) It shall be a condition to any transfer of this Warrant that the transferee
shall be an accredited investor, within the meaning of the Securities Act, and
that the Company shall have received, at the time of such transfer or exercise
(i) a representation letter, or at the option of the Company, a legal opinion,
in form and substance reasonably satisfactory to the Company and its counsel,
reciting the pertinent circumstances surrounding the proposed transfer and
stating that such transfer is exempt from the prospectus and registration
requirements of the Securities Act and applicable state securities laws and
(ii) a statement in writing from, and signed by, any proposed transferees
containing the same representations and warranties as set forth in Section 6
hereof and agreeing to be bound by the provisions of this Section 7, such
statement to be in the form of Assignment attached hereto. Notwithstanding the
foregoing, as long as the transfer of this Warrant is in compliance with
applicable securities laws and there are no significant issues of fact (such as
whether or not the Holder is an “affiliate,” as such term is defined in Rule 144
of the Securities Act) or unusual questions of law, the requirement of a
representation letter or legal opinion shall not apply to (a) the transfer of
this Warrant or any part thereof to a partnership of which the Holder is a
partner or to the beneficial owners or affiliates of such partnership, (b) the
transfer of this Warrant or any part thereof to beneficial owners, employees or
affiliates of the Holder, (c) bona fide gifts to a member of a Holder’s
immediate family or trustee for a member of a Holder’s immediate family,
(d) transfers by will upon the death of a Holder, or (e) transfers pursuant to a
divorce or dissolution of the marriage of a Holder.

(d) Ownership of Warrants. The Company may treat the person in whose name any
Warrant is registered on the register kept by the Company or its transfer agent
as the owner and Holder thereof for all purposes, notwithstanding any notice to
the contrary. A Warrant, if properly assigned, may be exercised by a new Holder
without a new Warrant first having been issued. Nothing in this Section 7(d)
shall relieve the Holder of his obligations under Section 7(c) hereof.

8. Successors and Assigns. The terms and provisions of this Warrant shall be
binding upon the Company and the Holder and their respective successors and
assigns, subject at all times to the restrictions set forth herein.

9. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it and its counsel of the loss,
theft, destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to the Company,
and upon reimbursement to the Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will make and deliver a new warrant of like tenor and dated as of such
cancellation, in lieu of this Warrant.

10. Saturdays, Sundays, Holiday, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or Sunday or shall be a legal holiday in the State of
Washington, then such action may be taken or such right may be exercised on the
next succeeding day not a Saturday, Sunday or legal holiday.



--------------------------------------------------------------------------------

11. Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holder. Any such amendment or waiver
shall be binding on the parties.

12. Governing Law; Venue. The terms and conditions of this Warrant shall be
governed by and construed in accordance with the law of the State of Washington,
without regard to conflict of law provisions. The parties expressly stipulate
that any litigation under this Warrant shall be brought in the state courts of
King County, Washington or in the United States District Court for the Western
District of Washington. The parties agree to submit to the exclusive
jurisdiction and venue of those courts.

13. Notices. All notices and other communications under this Warrant shall be in
writing and shall be delivered in person, via facsimile machine, sent by
documented overnight delivery service, or mailed by registered or certified
mail, return receipt requested, postage prepaid, addressed (a) if to the Holder,
at the registered address of such Holder as set forth in the register kept at
the principal office of the Company, or (b) if to the Company, to the attention
of its President or Chief Financial Officer at its principal offices at 22118
20th Avenue SE, Suite 204, Bothell, WA 98021, provided that the exercise of any
Warrant shall be effected in the manner provided in Section 1. Unless otherwise
specified in this Warrant, all such notices and other written communications
shall be effective (and considered delivered and received for the purposes of
this Agreement) (i) if delivered, upon delivery, (ii) if by facsimile machine
during normal business hours upon transmission with confirmation of receipt by
the receiving party’s facsimile terminal and if not sent during normal business
hours, then on the next day, (iii) if sent by documented overnight delivery
service, on the date following the date on which such notice is delivered to
such overnight delivery service for mailing, or (iv) if mailed via first-class
regular mail, three (3) day after depositing in the U.S. Mail.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Warrant effective as of the
date first written above.

 

THE COMPANY:

 

HELIX BIOMEDIX, INC.,

a Delaware corporation

By:   /s/ R. Stephen Beatty Name:  

R. Stephen Beatty,

President and Chief Executive Officer

Address:   22118 20th Avenue SE, Suite 204 Bothell, WA 98021 Telephone:   (425)
402-8400 Facsimile:   (425) 806-2999

 

 

Number of shares for which this warrant is initially exercisable: 750,000

 

HOLDER:

 

RBFSC, INC.

By:   /s/ Frank T. Nickell Its:   President

Address:      

Facsimile:    

Soc. Sec. No. or Tax ID:    

 

 

 

 

 

 



--------------------------------------------------------------------------------

SUBSCRIPTION

Helix BioMedix, Inc.

22118 20th Avenue SE, Suite 204

Bothell, WA 98021

Ladies and Gentlemen:

The undersigned, ___________________________________________, hereby elects to
purchase, pursuant to the provisions of the Warrant dated June 27, 2008, held by
the undersigned, _____________ shares of Common Stock of Helix BioMedix, Inc., a
Delaware corporation, and tenders herewith payment of the purchase price of such
shares in full.

The undersigned hereby confirms and acknowledges the investment representations
and warranties made in Section 6 of the Warrant and accepts such shares subject
to the restrictions of the Warrant, copies of which are available from the
Secretary of the Company.

 

Date:         Print Name(s):                     Signature:          
Title if applicable:           Signature:           Title if applicable:        
  Address:              

Warrant Subscription



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

The undersigned hereby assigns this Warrant to

_______________________________________________________________________________________

_______________________________________________________________________________________

_______________________________________________________________________________________

(Print or type name, address and zip code of assignee)

Please insert Social Security or other identifying number of assignee:

_______________________

and irrevocably appoints ___________________ as agent to transfer this Warrant
on the books of the Company. The agent may substitute another to act for him or
it.

Date: _________________

Signed:

_______________________________________________________________________________________

(All owners must sign exactly as name(s) appear(s) on the front of this Warrant)

The undersigned assignee hereby confirms and acknowledges the investment
representations and warranties made in Section 6 of the Warrant and agrees to be
bound by the obligations set forth in the Warrant, copies of which are available
from the Secretary of the Company.

 

Date:         By:             Name:             Title:    

Warrant Form of Assignment